Citation Nr: 0840985	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-02 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1955, and had subsequent service in the Air Force Reserve.

Historically, the RO denied service connection for hearing 
loss in December 1976, and denied the veteran's petition to 
reopen this claim in May 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO, among other things, denied 
the veteran's petition to reopen his claim for service 
connection for hearing loss.  Jurisdiction over this case was 
subsequently returned to the VA RO in Los Angeles, 
California, and that office forwarded the appeal to the 
Board.

In its December 2004 statement of the case (SOC), the RO 
indicated that it had reopened the claim and denied it on the 
merits.  However, in its May 2006 and July 2008 supplemental 
SOCs (SSOCs), the RO indicated that it had denied the 
petition to reopen.  Regardless of the RO's actions with 
regard to the petition to reopen, the Board must initially 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In September 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.

The reopened claim for service connection for hearing loss is 
addressed in the REMAND following the order.  This claim is 
being REMANDED to RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for hearing loss.  The veteran did not appeal this decision.

2.  Evidence received since the May 1990 decision raises a 
reasonable possibility of substantiating the claim for 
service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The May 1990 decision that denied the petition to reopen 
the claim for service connection for hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the May 1990 decision is new and 
material and the recharacterized claim for service connection 
for right ear hearing loss, to include as secondary to 
service-connected right ear tympanic membrane perforation is 
reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
reopening the veteran's claim for service connection for 
hearing loss, further assistance is unnecessary to aid the 
veteran in substantiating the petition to reopen.

Analysis

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection for hearing loss was originally denied in 
an unappealed rating decion issued in December 1976.  The 
veteran was notified of this decision and of his appeal 
rights, but did not submit a notice of disagreement.

In May 1990, the RO denied the veteran's petition to reopen 
his claim for service connection for hearing loss, he did not 
initiate an appeal.  The May 1990 decision is therefore 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
its brief May 1990 decision, the RO noted that hearing loss 
in both ears had been shown, but that the evidence was not 
new and material to establish service connection for hearing 
loss.  Thus, the basis for the denial appears to be that 
there was no evidence of a relationship between the veteran's 
hearing loss and service.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship, or nexus, between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence received since the May 1990 denial includes a 
February 2004 written statement from Dr. Thompson indicating 
that the veteran has bilateral mild to moderate hearing loss 
may, as pertains to the right ear, be related to service.  
This new evidence relates to an unestablished fact necessary 
to substantiate the claim, i.e., whether there is a nexus 
between the veteran's right ear hearing loss and service.  In 
addition, while Dr. Thompson's statement was not of 
sufficient certainty to warrant a finding of service 
connection, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), it 
is competent evidence as to the nexus element, and therefore 
raises a reasonable possibility of substantiating the claim 
for service connection for right ear hearing loss.  
Therefore, reopening of the claim is in order.

The Board notes that Dr. Thompson's statement indicated only 
that the veteran's right ear hearing loss may be related to 
service, and the veteran's representative indicated on page 2 
of the the July 2008 statement of accredited representative 
in appealed case (VA Form 646) that he was seeking service 
connection for right ear hearing loss.  Thus, the reopened 
claim has been recharacterized as for service connection for 
right ear hearing loss only, and, for the reasons explained 
below, to include service connection on a secondary basis.


ORDER

The claim for entitlement to service connection for hearing 
loss is reopened.


REMAND

VA has a duty to provide a medical examination or obtain a 
medical opinion if the evidence indicates that a current 
disability may be associated with military service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted, Dr. Thompson indicated that the veteran's 
right ear hearing loss may be related to service.  Moreover, 
the veteran indicated during the hearing that he was exposed 
to loud noises during service, and his service personnel 
records showing wartime service in Korea and service in the 
motor vehicle squad at an air force base support this 
assertion.  Thus, the evidence reflects that the veteran's 
right ear hearing loss may be associated with service, but 
the record does not contain sufficient evidence to decide the 
claim, as there is no sufficiently definitive medical opinion 
linking the veteran's right ear hearing loss to noise 
exposure or anything else in service.  See Obert v. Brown, 5 
Vet. App. at 33.

Accordingly, the claim is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
etiology of any current hearing loss.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.

After the examination and the review of 
the record is completed, the examiner 
should render and opinion as to whether 
it is at least as likely as not that 
hearing loss in either ear: (1) is 
related to in-service noise exposure, or 
anything else in service or (2) was 
caused or aggravated by the veteran's 
service-connected right ear tympanic 
membrane perforation.

The reasons these opinions should be 
provided.

2. If any benefit sought on appeal 
remains denied, issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


